A.G. EDWARDS, INC.
 
 
CORPORATE EXECUTIVE BONUS PLAN
 
 
 
 
 
 
 
 
 
 
 
 
 
I.
 
Description of the Plan.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
The Corporate Executive Bonus Plan is designed to provide certain officers of
A.G. Edwards, Inc. and its subsidiaries with a direct participation in the
profitability of the Company. A bonus pool is accrued for each fiscal year based
on formulas relating to the Company's Pre-tax Earnings and the net revenues of
certain departments. The formulas are determined by the Board of Directors of
the Holding Company. The bonus pool is distributed among the participants in the
Plan based on their Shares and salary.
 
 
 
 
 
 
 
 
 
 
 
 
 
2.
 
Definitions.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
"Branch Manager's Share of Branch Office Profits" means the amount of bonus to
which a
 
 
 
 
branch office manager is entitled based on the profits of the branch office that
he or she manages, after distributions by such branch officer manager to other
personnel, determined consistently in the normal course of business for all
branch office managers.
 
 
 
 
 
 
 
 
 
 
 
 
 
"Company" means the Holding Company and its subsidiaries, individually or
collectively, as
 
 
 
 
the context may require.
 
 
 
 
 
 
 
 
 
 
 
 
 
"Eligible Employee" for a fiscal year means an individual employed by the
Company who has
 

 
 
satisfied the requirements of Section 3 for such fiscal year.
 
 
 
 
 
 
 
 
 
 
 
 
 
"Executive Bonus Pool" for a fiscal year means the amount determined pursuant to
the
 
 
 
 
formula prescribed in Section 4.
 
 
 
 
 
 
 
 
 
 
 
 
 
"Executive Bonus First Officer Pool" for a fiscal year means the percentage of
the Company's
 
 
 
 
Pre-tax Earnings designated for such pool by the Board of Directors of the
Holding Company for the fiscal year.
 
 
 
 
 
 
 
 
 
 
 
 
 
"Holding Company" means A.G. Edwards, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
"Merit Bonus First Officer Pool" for a fiscal year means the percentage of the
Company's
 
 
 
 
Pre-tax Earnings designated for such pool by the Board of Directors of the
Holding Company for the fiscal year.
 
 
 
 
 
 
 
 
 
 
 
 
 
"Participant" means an Eligible Employee for a fiscal year who is assigned
Shares for such
 
 
 
 
fiscal year in accordance with Section 5, and who has not lost his or her right
to receive a bonus for such fiscal year in accordance with Section 6.
 
 
 
 
 
 
 
 
 
 
 
 
 
"Plan" means the A.G. Edwards, Inc. Corporate Executive Bonus Plan as set forth
herein.
 
 
 
 
 
 
 
 
 
 
 
 
 
"Plan Administrator" means the Compensation Committee of A.G. Edwards & Sons,
Inc. or
 
 
 
 
any existing or newly created committee appointed or designated by the Board of
Directors of A.G. Edwards & Sons, Inc. or by the Board of Directors of the
Holding Company, which may have limited, joint or exclusive authority with
respect to this Plan.
 
 
 
 
 
 
 
 
 
 
 
 
 
"Pre-tax Earnings" for a fiscal year means the earnings reported by the Company
on its
 
 
 
 
audited consolidated financial statements for the fiscal year less provision for
income taxes, employee bonuses and the Company's discretionary profit sharing
plan contributions.
 
 
 
 
 
 
 
 
 
 
 
 
 
"Second Officer Pool" for a fiscal year means the percentage of the Company's
Pre-tax
 
 
 
 
Earnings designated for such pool by the Board of Directors of the Holding
Company for the fiscal year.
 
 
 
 
 
 
 
 
 
 
 
 
 
"Shares" means the number of units assigned to a Participant for the purpose of
determining
 
 
 
 
the portion of the Executive Bonus Pool payable pursuant to this Plan to such
Participant for a fiscal year.
 
 
 
 
 
 
 
 
 
 
 
 
 
"Third Bonus Pool" for a fiscal year means a percentage of the revenues (net of
direct
 
 
 
 
expenses) of the departments identified on Exhibit I hereto, as reflected in the
monthly profit and loss statements generated by the Company's general ledger
system, which are designated for such pool by the Board of Directors of the
Holding Company for the fiscal year determined as provided in Exhibit I.
 
 
 
 
 
 
 
 
 
 
 
 
 
"Weighted Year-end Shares" means, with respect to any Participant in a fiscal
year, the
 
 
 
 
amount determined by multiplying the Year-end Salary of the Participant for the
fiscal year by the Participant's Year-end Shares; dividing such product by 1,000
and rounding the result to the nearest whole integer.
 
 
 
 
 
 
 
 
 
 
 
 
 
"Year-end Salary" means, with respect to any Participant for a fiscal year, the
average rate of
 
 
 
 
salary for the Participant in effect as of each day during the fiscal year while
the Participant is employed as an Eligible Employee.
 
 
 
 
 
 
 
 
 
 
 
 
 
"Year-end Shares" means, with respect to any Participant for a fiscal year, the
average of the
 
 
 
 
number of Shares assigned to the Participant as of each day during the fiscal
year; provided, a Participant shall be considered as having no Shares on each
day that the Participant is not actively employed by the Company.
 
 
 
 
 
 
 
 
 
 
 
 
 
3.
 
Eligibility.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Subject to Section 6, officers of the Company who are not otherwise eligible for
variable compensation or bonus (such as commissions, sales bonuses or a Branch
Manager's Share of Branch Office Profits) are eligible to participate in the
Plan, including regional managers of the Company who are not eligible to receive
a Branch Manager's Share of Branch Office Profits because of a waiver of the
right to receive such amount.
 
 
 
 
 
 
 
 
 
 
 
 
 
Officers of the Company who are eligible to participate in the Plan are not
entitled to an assignment of Shares but only receive Shares in the discretion of
the Plan Administrator or, as to the Chief Executive Officer of the Holding
Company, the Compensation Committee of the Holding Company, and consequently are
not necessarily entitled to any payment pursuant to the Plan.
 
 
 
 
 
 
 
 
 
 
 
 
 
4.
 
Executive Bonus Pool Accrual Formula.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Unless increased or decreased as provided below, the Executive Bonus Pool for a
fiscal year shall be the sum of the following five amounts less the other
amounts stated below, all determined as of the last day of such fiscal year
(even though actual amounts may not be known and actual distributions may not
occur until after such time):
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(a)
the Executive Bonus First Officer Pool for the fiscal year;
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(b)
the Merit Bonus First Officer Pool for the fiscal year;
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(c)
the Second Officer Pool for the fiscal year;
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(d)
the Third Bonus Pool for the fiscal year; and
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(e)
the total unallocated Branch Manager's Share of Branch Office Profits that is
not paid to regional branch managers because they are Participants in this Plan;
 
 
 
 
 
 
 
 
 
 
 
 
 
 
less amounts paid out of the Merit Bonus First Officer Pool as merit bonuses for
the fiscal year; and
 
 
 
 
 
 
 
 
 
 
 
 
 
 
less amounts paid out of the Second Officer Pool as discretionary bonuses for
the fiscal year.
 
 
 
 
 
 
 
 
 
 
 
 
 
The Board of Directors of the Holding Company in its discretion may increase or
decrease the Executive Bonus Pool for any fiscal year at any time and in any
manner before it is distributed to Participants.
 
 
 
 
 
 
 
 
 
 
 
 
 
5.
 
Shares and Salary of Participants.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
The Plan Administrator shall assign a number of Shares (which may be zero) to
each Eligible Employee (except the Chief Executive Officer of the Holding
Company) before the beginning of a fiscal year. The Compensation Committee of
the Board of Directors of the Holding Company shall assign a number of Shares
(which may be zero) to the Chief Executive Officer of the Holding Company before
the beginning of a fiscal year.
 
 
 
 
 
 
 
 
 
 
 
 
 
The Plan Administrator in its discretion may adjust the Shares, the salary or
both of each Participant (other than the Chief Executive Officer of the Holding
Company) from time to time during a fiscal year, including, but not limited to,
assigning Shares to an individual who becomes an Eligible Employee during the
fiscal year. The Compensation Committee of the Board of Directors of the Holding
Company in its discretion may adjust the Shares, the salary or both of the Chief
Executive Officer of the Holding Company from time to time during any fiscal
year.
 
 
 
 
 
 
 
 
 
 
 
 
 
6.
 
Terminations During the Fiscal Year.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Generally, an individual must be employed by the Company as an Eligible Employee
on the last day of a fiscal year to be a Participant entitled to receive a bonus
under the Plan for that fiscal year; however, the Plan Administrator (or the
Compensation Committee of the Board of Directors of the Holding Company in the
case of the Chief Executive Officer of the Holding Company) may in its
discretion permit any Eligible Employee to receive a bonus under this Plan for
such fiscal year if (i) the Eligible Employee retires or dies during any such
fiscal year or (ii) the Eligible Employee's employment is terminated by the
Company for any reason after the third month of such fiscal year.
 
 
 
 
 
 
 
 
 
 
 
 
 
An Eligible Employee who resigns or is terminated for any reason whatsoever
prior to the end of the third month of any fiscal year shall not be entitled to
receive a bonus under the Plan for that fiscal year. Further, except as provided
above for retirement or death, an Eligible Employee who voluntarily leaves the
employment of the Company after the third month of any fiscal year shall not be
entitled to receive a bonus under the Plan for that fiscal year.
 
 
 
 
 
 
 
 
 
 
 
 
 
7.
 
Bonus Pool Distribution Formula.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
The Executive Bonus Pool for a fiscal year shall be distributed on such date or
dates as may be specified by the Board of Directors of the Holding Company as
follows:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(a)
The Executive Bonus Pool shall be mathematically divided into two portions
consisting of two-thirds and one-third, respectively, of the total amount of the
Executive Bonus Pool.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(b)
Each Participant shall receive an amount equal to the two-thirds portion of the
Executive Bonus Pool multiplied by the ratio of such Participant's Year-end
Shares to the total Year-end Shares of all Participants.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(c)
Each Participant shall receive an amount equal to the one-third portion of the
Executive Bonus Pool multiplied by the ratio of such Participant's Weighted
Year-end Shares to the total Weighted Year-end Shares of all Participants.
 
 
 
 
 
 
 
 
 
 
 
 
 
Before the actual amount of the Executive Bonus Pool is determined for a fiscal
year, the Company may distribute a portion of such Executive Bonus Pool to
Participants based on the Company's estimate of the amount of such Executive
Bonus Pool, with the remainder distributed after the actual amount is determined
and on such date or dates as may be specified by the Board of Directors of the
Holding Company.
 
 
 
 
 
 
 
 
 
 
 
 
 
8.
 
Limitation on Bonus Amount For Certain Executive Officers.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Notwithstanding anything contained herein to the contrary, if a Participant's
compensation that is payable by the Company is subject to the deduction
limitation of Section 162(m) of the Internal Revenue Code of 1986 in a fiscal
year, then the total amount otherwise payable to such Participant for such
fiscal year under this Plan shall be reduced (but not below zero) by the amount
necessary, if any, so that the aggregate amount of (i) all compensation paid for
such fiscal year to such Participant under this Plan and (ii) all other
compensation of such Participant from the Company for such fiscal year does not
exceed such deduction limitation. The amount that is not paid to Participants
because of the limitation of this Section 8 shall not increase the portion of
the Executive Bonus Pool payable to other Participants but shall be retained by
the Company, so that such limitation on the bonus paid to a particular
Participant shall not affect the bonus amount payable to any other Participant.
 
 
 
 
 
 
 
 
 
 
 
 
 
9.
 
General Administration.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
The Plan Administrator shall have the authority to interpret and administer the
Plan, to delegate its authority and duties under the Plan, and to take all such
steps and make all such rules or determinations in connection with the Plan as
it may deem necessary or advisable, including, without limitation, the
construction of any ambiguities that may arise in the administration of the Plan
and the exclusion of items from the definition of "Pre-tax Earnings," such as
effects of changes in accounting principles, discontinued operations,
extraordinary items and similar items. By their participation in the Plan, all
Plan Participants agree that such interpretations and determinations made by the
Plan Administrator shall be final, conclusive and binding on all Participants if
there is any rational basis for such interpretations or determinations.
 
 
 
 
 
 
 
 
 
 
 
 
 
The Secretary of the Company, in conjunction with the Controller of the Company,
shall develop procedures and keep detailed records as may be required to
implement and document decisions made under the Plan.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EXHIBIT I
 
 
 
 
 
 
 
 
 
 
 
 
 
Third Bonus Pool - Departments
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Trading Group Departments
 
 
Investment Banking Group Departments
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Bond Department
 
 
Public Finance
 
 
 
 
OTC Equity Trading
 
 
Corporate Finance
 
 
 
 
Syndicate
 
 
Mergers and Acquisitions
 
 
 
 
Institutional Coordinator
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Any positive "revenues (net of direct expenses)" for individual department(s)
listed within a Group shall be offset against any negative "revenues (net of
direct expenses)" for any other individual department(s) listed within the same
Group; provided, "revenues (net of direct expenses)" shall not be offset between
Groups.
 
 
 
 
 
 
 
 
 
 
 
 
 
All or any part of this Exhibit I may be changed from time to time in the
discretion of the Board of Directors of the Holding Company.
 
 
 
 
 
 
 
 
 
 
 
 
 
Certification
 
 
 
 
 
 
 
 
 
 
 
 
 
The undersigned hereby certifies that this Corporate Executive Bonus Plan was
duly adopted by the Executive Committee of the Board of Directors of A.G.
Edwards, Inc. on March , 1994.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Douglas L. Kelly, Secretary
 
 